Title: To James Madison from George Washington, 8 June 1788
From: Washington, George
To: Madison, James


My dear Sir,
Mount Vernon June 8th. 1788.
I am much obliged by the few lines you wrote to me on the 4th. and though it is yet too soon to rejoice one cannot avoid being pleased at the auspicious opening of the business of your Convention. Though an ulterior opinion of the decision of this state on the Constitution would at any time previous to the discussion of it in the Convention have been premature yet I have never dispaired of its adoption here. What I have mostly apprehended is that the insiduous arts of its opposers to alarm the fears and to inflame the passions of the Multitude may have produced instructions to the Delegates that would shut the door against argument and be a bar to the exercise of the judgment. If this is not the case I have no doubt but that the good sense of this Country will prevail against the local views of designing characters and the arragent opinions of chagreened and disappointed Men. The decision of Maryland & South Carolina by such large Majorities and the moral certainty of the adoption by New-Hampshire will make all except desperate Men look before they leap into the dark consequences of rejection.

The Ratification by eight States without a negative—By three of them unanimously—By Six against one in another—By three to one in another—By two for one in two more—and by all the weight of abilities & property in the other is enough one would think to produce a cessation of opposition. I do not mean that Number alone is sufficient to produce conviction in the Mind, but I think it is enough to produce some change in the conduct of any man who entertains a doubt of his infalibility.
Altho’ I have little doubt of your having received a copy of the enclosed pamphlet, yet I send it. It is written with much good sense & moderation. I conjecture, but upon no certain ground, that Mr. Jay is the Author of it. He sent it to me sometime ago, since which I have received two or three more copies. With the sincerest esteem & most Affecte regard I am ever Yours
Go: Washington
